Citation Nr: 1510706	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for folliculitis. 

2. Entitlement to service connection for a lumbar spine disability. 

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability. 

4. Entitlement to an increased rating for the left shoulder (minor), currently rated at 20 percent disabling prior to July 9, 2014 and 50 percent afterwards. 

5. Entitlement to service connection for left arm nerve damage, to include as secondary to the service-connected left shoulder disability. 

6. Entitlement to service connection for the residuals of a concussion or brain disease due to trauma. 

7. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability. 
REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1954 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating actions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 

In February 2012, an increased rating for the left shoulder and service connection for left arm nerve damage was denied. In June 2013, service connection for the residuals of a concussion was denied and no new and material evidence was found to reopen a claim of service connection for the right shoulder.  In March 2014, an increased rating for folliculitis and service connection for a lumbar spine disability were denied; also a petition to reopen a claim of service connection for a right knee disability was denied.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

All issues of on the title page are addressed in the REMAND portion of the decision below except for the issue pertaining to the right shoulder and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In June 2005, the RO confirmed a prior denial of a claim of service connection for a right knee disability; the Veteran did not file a notice of disagreement (NOD), no new and material evidence was received within a year of the denial's issuance. 

2. The evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability and raises a reasonable possibility of substantiating the claim. 

3. In July 2008, the RO confirmed a prior denial of a claim of service connection for a right shoulder disability; the Veteran did not file a notice of disagreement (NOD), no new and material evidence was received within a year of the denial's issuance. 

4. The evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability and raises a reasonable possibility of substantiating the claim. 

5. Resolving doubt in the Veteran's favor, a right shoulder disability is related to service. 


CONCLUSIONS OF LAW

1. The June 2005 RO decision that denied a petition to reopen a claim of  entitlement to service connection for a right knee disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2004).

2. Evidence received since the June 2005 RO decision denying service connection for a right knee disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3. The July 2008 RO decision that denied a petition to reopen a claim of entitlement to service connection for a right shoulder disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2007).

4. Evidence received since the July 2008 RO decision denying service connection for a right shoulder disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The criteria for the establishment of service connection a right shoulder disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Here, the Board grants entitlement to service connection for a right shoulder disability and reopens the claim of service connection for a right knee disability. As there is no action prejudicial to the Veteran at this point, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary. 

New and Material Evidence

A claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record. Id. 

Right knee

The Veteran originally filed a claim with respect to his right knee in June 1968 and it was denied in July 1968.  In January 1969, the Veteran wrote to request a VA examination and in February 1969, the RO stated it would reconsider the claim. In April 1969, the Veteran failed to report for the VA examination and in May the RO administratively denied the claim.  The Veteran filed an informal to claim to reopen in March 1970 and the RO confirmed the prior denial.  In October 2002, the Veteran again filed a claim to reopen, which the RO denied in January 2003. In October 2004, he filed another claim to reopen and the RO denied it again in June 2005. The Veteran's current appeal stems from a July 2013 informal claim, which was again denied in March 2014. 

The claim was last finally denied in June 2005 as there was no finding of a present disability. The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2014); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005). 

At the time of the June 2005 rating, the evidence in the file consisted of service treatment records, some VA records, the Veteran's statements and claims. 

Since the June 2005 rating, the evidence also includes the Veteran's informal claim, and more VA records, to include the February 2014 VA examination that showed the Veteran currently had degenerative joint disease. The new diagnosis raises a reasonable possibility of substantiating a claim under Shade, 24 Vet. App. at 117. The claim of service connection for a right knee disability is reopened. 

Right shoulder

The Veteran originally filed a right shoulder claim in October 2002 and the RO denied it in January 2003. He filed a new claim in October 2004. In June 2005, the RO found that no new and material evidence had been submitted to reopen the claim.  It was again denied in July 2008.  In September 2012, he filed an informal claim to reopen it and this appeal stems from the most recent June 2013 RO denial. 

The claim was last denied in July 2008 because there was no submission of any new and material medical evidence showing a right shoulder condition during the military service or any post-service chronic disability. The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2014); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2005). 

At the time of the July 2008 rating, the evidence in the file consisted of service treatment records, some VA records, and the Veteran's statements and claims. 

Since the July 2008 rating, the evidence also includes two opposing opinions regarding the etiology of the current right shoulder disability; the January 2014 opinion by the Veteran's treating VA orthopedic PA raises a reasonable possibility of substantiating a claim. The claim of service connection for a right shoulder disability is thereby reopened. 

Service Connection for the Right Shoulder

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. § 3.310(a). 

Here, a current right shoulder disability has been established, showing the Veteran has impingement and tear of the rotator cuff, status post decompression procedure with residuals (See May 2013 VA examination report.) The initial element of service connection has been met. Shedden, 381 F.3d at 1167. Service treatment records excerpted in the May 2013 report show treatment since at least 2004. The Veteran has provided corroborated (see February 1967 service treatment record documenting a fall and a July 1967 X-ray for the cervical spine), competent and credible evidence of in-service incurrence of a right shoulder injury during service; an in-service injury is demonstrated. See 38 U.S.C.A. § 1154(a) (West 2002); Shedden, 381 F.3d at 1167. 

Regarding nexus, there have been two opinions given in this case. In the May 2013 VA opinion, the examiner stated the Veteran's current right shoulder disability was less likely as not incurred in or caused by a fall on shoulder in February of 1967 because available service treatment records documented no chronic/recurrent right shoulder problem and the separation physical indicated no right shoulder disability. In January 2014, however, the Veteran's treating orthopedic physician's assistant (PA) reached the opposite conclusion, stating the glenohumeral joint arthritis in the right shoulder was a direct cause of the right shoulder dislocation that transpired while in the military. He had no problems early on, which was normal as these problems usually start to become an issue when the patient is older. The Veteran told the PA that is when he first started having the shoulder problems. 

The October 1967 report of medical examination (RME) does show normal upper extremities and the Veteran denied any other significant medical or surgical history.  On the other hand, there is no report of medical history (RMH) at the time of separation. Several intervening X-rays show normal findings with respect to the right shoulder (see October 2003 and 2004 as well as a December 2005 X-ray). However, as the 2014 opinion intimates, such initial findings by X-ray are not uncommon. 

On the evidence of record, as described above, the Board finds the claim is at least in equipoise. Resolving reasonable doubt in the Veteran's favor, service connection for a right shoulder disability is granted. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a right knee disability is granted. 

New and material evidence having been received, the petition to reopen the claim of service connection for a right shoulder disability is granted. 

Service connection for a right shoulder disability is granted. 


REMAND

Several of the VA examination reports in the claims file reference VA treatment records that are not otherwise found in the file (see May 2013 VA right shoulder and psychiatric examination reports). It appears that all VA records have not been associated with the file, although the Veteran has submitted some records over time and select records have been uploaded to VVA and VBMS. On remand, all records should be placed in the file. 38 C.F.R. § 3.159(c)(3) (2014). 

After a review of all the VA treatment records is accomplished, if any records conflicts with any prior opinions, request an updated opinion. It appears as if the clinicians had access to a VA records, but these records are just not in the file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request all VA treatment records for this Veteran and associate them with the file; the Veteran has indicated he was treated at VAMC Tampa and Washington, D.C. A response should be documented in the file and, if the records are unavailable, the Veteran should be given notice in accordance with 38 C.F.R. § 3.159(e) (2014). 

2. Review the full file, to include all VA records. If additional evidence is received, request an updated medical opinion from the February 2014 VA examiner or, if that individual is no longer available, a comparably qualified examiner.   

3. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


